Burwjell, J.:
Whatever may have been the provision of law in regard to the meetings of the Justices of a county before the adoption of The Code, it seems very clear that, since it was enacted, they can lawfully meet, organize and act only at the time of their regular annual meeting, which is fixed by statute on the first Monday in June, and on such days as the Board of Commissioners may appoint for special meetings, such meetings not, however, being allowed to take place more'than once in three months. The Code, § 717. If the Justices come together at ány other time than the first Monday of June, except at the call of the Commissioners, it is not a lawful meeting, and the proceedings of such an assembly can have no force. The Legislature has committed to the Justices of the several counties most important functions, but it has seen fit to allow them to meet in special session only when called together by the Commissioners.
What is said above disposes of the matter of this appeal, •and renders it unnecessary that we should determine what number of Justices would have made a quorum if the meeting had been called according to law.
Affirmed.